  Case 1:20-cr-00026-JPJ-PMS Document 95 Filed 11/10/20 Page 1 of 1 Pageid#: 292




                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF VIRGINIA
                                           ABINGDON DIVISION

                                 CRIMINAL MINUTES - MOTION HEARING


   Case No.: 1:20cr26                           Date: 11/10/2020


   Defendant: James Brown, Bond via                               Counsel: Nancy Dickenson, AFPD via Video
   Teleconference                                                 Conference



PRESENT:     JUDGE:                     James P. Jones via Video Conference
TIME IN COURT: 3:40 – 4:00 p.m. (Total: 20 minutes)
             Deputy Clerk:              Felicia Clark via Video Conference
             Court Reporter:            Donna Prather, OCR via Video Conference
             U. S. Attorney:            Zachary Lee and Daniel Murphy via Video Conference
             USPO:                      Not Present


PROCEEDINGS:

Motion hearing in re: DE [82] - MOTION for Separate Trial on Count 4 Firearm Possession by User of Controlled
Substance. Oral argument by counsel. Court granted DE [82]. Jury Trial on Counts 1 – 3 will be held as scheduled on
2/8/21 thru 2/12/21 at 9:00 a.m. in Abingdon, VA before Judge James P. Jones. Jury Trial on Count 4 will be set via email.
Court adjourned.
